Citation Nr: 1735838	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  15-28 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for post-operative residuals of a left knee injury with traumatic arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2016, the Board partially granted the Veteran's claim of entitlement to an increased rating for his left knee by finding a 20 percent rating was warranted.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC or "Court") the assignment of a rating in excess of 20 percent (specifically, he requested a 10 percent rating under DC 5260 and a 20 percent rating under DC 5258).  In March 2016, pursuant to a Joint Motion for Remand (JMR) by the Veteran and the VA (the parties), the Court vacated the portion of the Board's March 2016 decision denying entitlement to a rating in excess of 20 percent for the left knee disability and remanded the matter to the Board for compliance with the instructions in the JMR.  The JMR directed the Board to readjudicate the matter and, if the Veteran's claim was not granted, provided additional reasons and bases on the issues of pyramiding and whether the prohibition on severing a rating protected under 38 C.F.R. § 3.951(b) is implicated in this matter.

The issue on appeal has been recharacterized to reflect these developments and is consistent with the remand from the Court.

In July 2017, the Veteran waived AOJ consideration of any new evidence submitted since the most recent Statement of the Case.  Therefore, the Board need not remand the matter for consideration of that evidence and may consider the merits of the appeal without further delay.  38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the appeal period, the Veteran's left knee disability has been manifested by episodes of effusion, pain and locking, with non-temporary limitation of motion due to pain that limited flexion to no less than 60 degrees even during flare-ups, and no objective evidence of instability, subluxation, ankylosis, or impairment of the tibia or fibula.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent, but no higher, for the left knee disability have been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.59, 4.71a, Diagnostic Codes 5260, 5261, 5258 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Veteran was afforded relevant VA examinations, and he has not contended that there was any deficiency or that any further examination is necessary to decide this claim.   See, e.g., July 2017 Brief of Appellant.  Thus, the Board need not discuss any other potential issues in this regard.

The regulations pertinent to this decision have been provided to the Veteran in the Statements of the Case, the March 2016 Board decision, and the March 2017 Court decision.  Since he has had adequate notice of the pertinent laws, they will not be repeated in detail here.

II.  Increased Rating: Left Knee

The Veteran claims entitlement to a disability rating in excess of 20 percent disabling for his service-connected left knee disability.  Specifically, he has argued before the Court and on return of the case to the Board that he should be assigned a 10 percent rating under diagnostic code (DC) 5260 and a separate, additional rating of 20 percent under DC 5258.  See, e.g., July 2017 Brief of Appellant.  As discussed in the Introduction, the Court remanded this matter for readjudication of the claim consistent with the terms of the JMR which identified questions with respect to pyramiding and reduction in a protected rating that the Board should more fully address if the Veteran's claim is not granted.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's left knee disability was previously assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  (Importantly, his service-connected post-operative residuals include traumatic arthritis,  so consideration of Diagnostic Code 5003 is appropriate.)  Pursuant to the Board's March 2016 decision, the rating was increased to 20 percent and the diagnostic code was changed to DC 5258.

Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

Under rating criteria pertaining to limitation of motion of the knee, a 10 percent disability rating is warranted if flexion is limited to 45 degrees, a 20 percent disability rating if flexion is limited to 30 degrees, and a 30 percent disability rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Limitation of extension under DC 5261 is rated as 10 percent disabling if extension is limited to 10 degrees, 20 percent disabling if extension is limited to 15 degrees, 30 percent disabling if extension is limited to 20 degrees, 40 percent disabling if extension is limited to 30 degrees, and 50 percent disabling if extension is limited to 45 degrees.  38 C.F.R. § 4.71a .

Other potentially relevant diagnostic codes include DC 5257 for other impairment of the knee, which provides for a 10, 20, or 30 percent rating for recurrent subluxation or lateral instability that is slight, moderate, or severe, respectively, and, DC 5258, which provides for a 20 percent rating for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.

Medical Evidence

VA treatment records contain an August 2012 X-ray report showing a left knee joint effusion with multiple intra-articular bodies suggested. 

In January 2013, the Veteran presented for VA treatment.  He reported that in August he was unable to stand due to knee pain.  Physical examination revealed full left knee extension and flexion to 80-90 degrees and a valgus/varus stress test was negative for instability.  Based on the X-ray results, the clinician reported that the Veteran's left knee had bone-on-bone or near bone-on-bone contact in the lateral, medial, and patellofemoral compartments with proliferative spurring and several loose bodies.

The Veteran was afforded a VA QTC (contract) knee examination in December 2013, at which time he reported pain in both knees.  He added that during flare-ups, he experiences pain and stiffness in both knees, especially in cold weather.  The Veteran reported that he regularly uses a brace and a cane, and occasionally uses crutches and a walker for flares of pain when needed.  He also reported residual pain and stiffness from his 1962 left knee meniscectomy. 

Upon physical examination, the examiner reported tenderness or pain to palpation at the joint line and soft tissues in the left knee.  She also reported that muscle strength and joint stability testing was normal bilaterally, and that there is no history of patellar subluxation, dislocation or shin splints.  She noted a leg length discrepancy with the right leg at 93 centimeters (cm) and the left leg at 91 cm.  The examiner noted the Veteran's reports of left knee locking as a result of his meniscal condition, as well as bilateral joint pain, effusion, and stiffness.  The examiner reported a non-painful or unstable left knee scar with an area less than 39 square cm and crepitus in the left knee with motion.  The examiner did not note ankylosis or instability in either knee.  Range of motion testing demonstrated right knee extension to 0 degrees and flexion to 75 degrees, and left knee extension to 0 degrees and flexion to 80 degrees.  No additional limitations were noted after three repetitions.  The examiner noted the Veteran's reports of weakness, fatigability, incoordination, reduced movement, instability, disturbance of locomotion, and interference with sitting after repetitive motion in both knees.  The examiner also reported the Veteran's statements that his flexion is limited by approximately 20 degrees bilaterally during flare-ups.

In June 2014, the Veteran presented for VA treatment reporting left knee pain.  Physical examination revealed possible crepitus but was negative for instability, no effusion was noted and range of motion testing noted left knee extension to 0 degrees and flexion to 120 degrees.

Analysis

After review of the record, the Board finds that for the entire period on appeal, a rating of 20 percent is warranted for the Veteran's left knee disability, but a higher rating is not warranted for the right knee disability. 

The medical evidence reflects that the Veteran has complained of pain and stiffness in both knees.  He further reports that his symptoms are exacerbated by cold weather.  The VA examination report reflects the examiner's consideration of the Veteran's reported history of symptoms.  The Board notes, however, that at no time have the Veteran's knees been manifested by limitation of motion sufficient to warrant higher 20 percent ratings under DC 5260 or 5261, even considering his subjective complaints and functional impairment.  38 C.F.R. §§4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (1995). 

In order to warrant higher 20 percent ratings under DC 5260, the evidence must show knee flexion limited to 30 degrees.  Here, the December 2013 VA examination report shows left knee flexion limited to 80 degrees even considering limitations due to pain following repetitive use.  Similarly, left knee flexion limited to 30 degrees was not shown during January 2013 and June 2014 VA treatments, at which time left knee flexion was limited to, at worst, 80 degrees.  Absent evidence of knee flexion limited to approximately 30 degrees, a higher 20 percent rating is not warranted under DC 5260.

Nor is a higher or separate rating warranted under DC 5261, which provides for a compensable rating where extension is limited to 10 degrees or more.  The December 2013 VA examination report shows full knee extension, bilaterally, with no limitations after repetitive use.  Full left knee extension was shown during VA treatment sessions in January 2013 and June 2014.  Thus, a higher or separate rating is not warranted for the left knee based on limitation of extension pursuant to DC 5261.

Moreover, even considering the Veteran's subjective reports of limitation of motion during flare-ups, and even when assuming that the subjective reports are credible, ratings in excess of 10 percent are not warranted.  Specifically, during the December 2013 VA examination, the Veteran reported limitation of flexion equating to 55 degrees in the right knee during flare-ups.  Such limitation of motion is still noncompensable under DCs 5260 and 5261.  (Importantly, the Veteran had a protected rating under DC 5260.  The Board's finding is in regard to whether a higher rating is warranted under DC 5260 or whether a separate rating would be warranted under DC 5261.)

Furthermore, although separate ratings may be assigned for limitation of flexion and limitation of extension, at no time has both extension and flexion been concurrently limited to a compensable level in either knee.  Accordingly, separate ratings are not warranted.  VAOPGCPREC 9-2004, 69 FR 59988 (2004).

Nevertheless, after considering all of the Veteran's left knee symptomatology, including but not limited to the meniscal tear, x-ray reports showing effusions and spurring, and the reports of joint locking, the Board finds that a higher 20 percent rating is warranted for the Veteran's left knee disability pursuant to DC 5258.  As will be discussed, the Board finds that it will be beneficial to the Veteran to rate his left knee disability under DC 5258 rather than DC 5260 and that it would be inappropriate to rate the left knee under both DC 5258 and DC 5260 given the facts of this case.

These findings on re-examination of the record are consistent with the Board's findings in its March 2016 decision.  In that March 2016 decision, the Board granted an increase in the rating for the left knee from 10 percent to 20 percent and changed the diagnostic code for the knee from DC 5260 to DC 5258.  The Board finds on readjudication that that disposition is still appropriate here.  The JMR incorporated by reference in the Court's order indicated that a detailed discussion was needed of the pyramiding concerns as well as whether the change in diagnostic code from 5260 to 5258 is impermissible under 38 C.F.R. § 3.951(b) (providing for protection of disability ratings in effect for 20 years or more).

Pyramiding and Separate Ratings under DCs 5258 and 5260

The Veteran argues that the assignment of a 10 percent rating under DC 5260 for limitation of motion with pain on motion and a separate 20 percent rating under DC 5258 for locking, pain, and effusion would not violate the rule against pyramiding under the facts of this case.  See July 2017 Brief of Appellant.  For the reasons that follow, the Board disagrees.

DC 5258 provides for a 20 percent rating for "dislocated semilunar cartilage, with frequent episodes of 'locking', pain, and effusion into the joint.  With respect to the meaning of the term "locking", the Veteran's representatives have argued that the Board did not rely on any medical or other evidence to define the term.  The plain meaning of the term indicates a limitation in the range of motion of the joint.  See Merriam-Webster, ("to make fast, motionless, or inflexible especially by the interlacing or interlocking of parts...[e.g.,] lock a knee").  The JMR acknowledges this plain meaning of the term.  See JMR at 3 ("temporary freezing of a joint (locking)").  Moreover, as also noted below, the findings of "locking" are based on the Veteran's lay reports of "locking", not on a medical examiner's description of physical findings of locking.  "Locking" is a term readily susceptible to lay understanding as the dictionary definition (with example), the Brief of the Appellant, and the Veteran's own reports make clear.  The Board previously and still accepts the Veteran's reports of locking and grants a 20 percent rating based, in part, on those reports.

The Veteran suggests that the structure of the rating schedule, particularly the separate diagnostic codes DC 5258, 5260, and 5261, indicates that the limitation of motion accurately described as "locking" should be treated differently than ordinary limitation of motion.  See July 2017 Brief of Appellant.  And the Board agrees that the rating schedule provides that a limitation of motion that allows 60 degrees or more of flexion of the knee is generally not compensable, but that a limitation of motion due to "locking" as a result of a meniscal condition warrants a 20 percent rating.  The rating schedule does treat "locking" (temporary freezing of the joint) differently than more ordinary, non-temporary limitations on range of motion in that it recognizes that "locking" is more limiting than, for example, a limitation of flexion to 60 degrees.

However, the issue here is whether it is impermissible pyramiding to assign a rating under DC 5258 for pain, "locking", and effusion in the knee in addition to a rating under DC 5260 for limitation of motion of the knee due to arthritic pain.  The Court has held that assigning two separate ratings for symptoms that are "duplicative or overlapping" violates the rule against pyramiding.   See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14; see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").

The Veteran's representatives argue that "locking" and limitation of motion are "separate and distinct manifestations."  See July 2017 Brief of Appellant at 4.  In support of this proposition, the Veteran's representatives argues that the Board's interpretation of the term "locking" as "impaired motion due to a temporary freezing of the joint" was not based on a medical definition found in the record or in the regulation.  Id.  As noted above, however, the JMR acknowledged (and the dictionary confirms) that "locking" is a temporary freezing of a joint.  The JMR simply concluded that the Board had insufficiently explained how the temporary limitation of motion constituted "the same manifestation of limitation" as a general "non-temporary" limitation of motion.  In other words, plain language and the CAVC's order incorporating the JMR establish that "locking" is a type of limitation of motion.

The Veteran's representatives argue that, because limitation of motion (e.g., 5260), ankylosis (5256), and locking (5258) are each included under different diagnostic codes, VA necessarily intended that separate ratings for these different aspects of limitation of motion would not constitute pyramiding.  The flaw in this argument is apparent as it would certainly be impermissible pyramiding to award a separate rating under DC 5256 for ankylosis of the left knee and to assign a maximum ratings under DCs 5260 and 5261 for limitations of flexion and extension of the left knee.  In fact, the structure of the rating schedule is consistent with finding, as the Board has, that ordinary non-temporary limitations of motion with pain may warrant a rating under DC 5260, that locking (temporary but more severe limitation of motion) with pain and effusion may warrant a higher rating under DC 5258 because a temporary but more severe limitation of motion may have more disabling effects than a non-temporary less severe limitation, and, finally, that a non-temporary total limitation on motion warrants even higher ratings because of the even more severe limitations associated with a non-temporary freezing of the joint (ankylosis).  In other words, the structure of the rating schedule is entirely consistent with the Board's interpretation, including that symptoms of "locking" and pain warranting a rating under DC 5258 may, as in this case, overlap with the symptoms warranting a rating under DC 5260, although the symptoms are not identical.  See July 2017 Brief of Appellant (suggesting that the Board found that locking "equate[s]" to limitation of motion under DC 5260 when, in fact, the Board found and continues to find that those symptoms, though obviously not identical, are overlapping).

The Court's precedents, the regulations, and the VA General Counsel opinions establish that a rating is based on "the same manifestation of disability" where the separate ratings are based on symptomatology that is "duplicative or overlapping."  The Veteran's argument is based on the fact that temporary "locking" is not the same symptom as non-temporary limitation of motion, i.e., the symptoms are not duplicative.  However, they are overlapping.  Both affect range of motion.  When there is "locking" there is no range of motion (temporarily).  The symptoms affect the same functional aspect of the knee (i.e., mobility of the joint), and one (locking) absolutely prevents the other (range of motion).  See December 2013 VA Examination (noting Veteran's reports of locking "as well as bilateral joint pain, effusion, and stiffness"; Veteran statement indicated flexion limited by approximately 20 degrees "during flare-ups").  There can be no clearer overlap between two symptoms than where, as here, both symptoms affect the same functional aspect of the knee (range of motion) but in different ways (one symptom is more severe but temporary and the other is less severe but non-temporary).  Any other construction would render the phrase "duplicative or overlapping" redundant, i.e., it would require interpreting "overlapping" to mean "duplicative".

The Veteran has argued that the Board requires medical evidence to discuss whether the "locking" indicated here is overlapping with the range of motion and cites to Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), in support of the need for medical evidence.  See July 2017 Brief of Appellant at 5.  The Veteran overlooks that the evidence of "locking" consists of the Veteran's own lay reports as transcribed by medical professionals.  See December 2013 VA Examination (discussing Veteran's reports of locking); April 2010 VA Progress Note (using quotes in transcribing Veteran's lay report of his left knee "locking up"); November 2011 VA Examination ("He reports....locking [and] pain").  Locking is a symptom that is observable by a lay person and, as the general dictionary definition indicates, is a phenomenon with a plain meaning (locking of the knee is used as one of the examples to illustrate the definition).  Both the lay Veteran and the Board are capable of understanding the obvious and well-established meaning of the term "locking".  Further, the dictionary definition and the JMR both establish that the term refers to a temporary freezing of the joint (i.e., a temporary complete limitation of motion).  See also July 2017 Brief of Appellant ("it is clear that DC 5258 [] contemplates temporary episodes of the knee joint being locked in place").  All parties and the Court have acknowledged that "locking" involves a temporary limitation on the motion of the knee joint.  The Board finds that, in the circumstances of this case, the temporary, but absolute, limitation of motion (locking), overlaps with the non-temporary but less severe limitation of motion experienced by the Veteran.  The symptoms of temporary limitation of motion (locking) and non-temporary limitation of motion are overlapping symptoms that implicate the rule against pyramiding.  

This, however, is not the only basis for finding ratings under both DC 5260 and 5258 would constitute impermissible pyramiding.  

Again, to meet the criteria for a 20 percent rating under DC 5258, the symptoms must include "frequent episodes of 'locking', pain, and effusion into the joint."  A finding of "locking" alone would not meet the criteria, rather pain and effusion must be present as well to meet the criteria.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (use of conjunctive "and" indicates all criteria must be met).

The 10 percent rating under DC 5260 was based both on limitation of motion (via DC 5003) and a second symptom also "duplicative or overlapping" with the symptomatology justifying a rating under DC 5258:  namely, pain.  DC 5003 permits the assignment of a 10 percent rating for limitation of motion under DC 5260 even where that limitation of motion is "noncompensable under the appropriate diagnostic codes" where the limitation of motion is "objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion."  Here, the initial rating under DC 5257-5010 was based on a limitation of motion that did not meet the minimum criteria under DC 5260 but which was painful (i.e., there was "satisfactory evidence of painful motion", DC 5003).  See September 1992 Rating Decision (granting an increased evaluation based on "severe arthritis of the left knee, with pain and stiffness"); December 2004 Rating Decision (changing the diagnostic code from 5257-5010 to 5260 and continuing a 10 percent rating based on "painful limited motion" including limitation to 45 degrees of flexion).  The medical evidence evaluated in light of the rating criteria establishes that the prior (and any current) rating under DC 5260 was (or would be) necessarily based, in significant part, on pain in the left knee.  (As discussed above, the limitation of flexion does not meet the criteria for a compensable rating under DC 5260, although a compensable rating was and would be (absent pyramiding concerns) warranted due to the application of DC 5003.)  The record also establishes that the 20 percent rating for the left knee under DC 5258 is based on effusions, spurring, reports of joint locking, and pain.

To reiterate, the Court has held:  "The critical element is that none of the symptomatology...is duplicative or overlapping with the symptomatology of the other...condition[]."  Esteban, 6 Vet.App. at 262 (emphasis in original).  Here, the symptomatology that justifies a compensable rating under DC 5260 includes non-temporary limitation of motion (with temporary flare-ups) and pain.  The symptomatology that the Board finds justifies a 20 percent rating under DC 5258 includes a temporary limitation of motion (i.e., locking reported by the Veteran) and pain (as well as effusions).  Two of the symptoms are "duplicative or overlapping" (limitation of motion and pain) and the rule against pyramiding applies unless "none" of the symptoms are duplicative or overlapping.  The limitation of motion and pain of the left knee provide two separate, independently sufficient bases to apply the rule against pyramiding.  If the Court disagrees with the Board's analysis on the issue of limitation of motion (i.e., a temporary complete limitation of motion overlaps with non-temporary limitation of motion), the common element of pain (which is necessary both to the compensable rating under DC 5260 and the 20 percent rating under DC 5258) provides a separate, sufficient basis to apply the rule against pyramiding.

The above analysis specifically addresses DC 5003 (the criteria for which includes limitation of motion and pain) as required by the Court.  The same analysis applies to DCs 5010 and 5024 (which reference 5003) and DC 5261 (which is similar to DC 5260 and which is only implicated in this case by reference to DC 5003 because the limitation of extension alone does not warrant a compensable rating).

For the foregoing reasons, the Board finds that a 20 percent rating under DC 5258 is warranted by the medical evidence of record and that a separate rating under any of DCs 5003, 5010, 5024, 5260, and/or 5261 would constitute impermissible pyramiding under the circumstances of this case.

Application of 38 C.F.R. § 3.951(b).

The Court has also instructed the Board to address the issue of whether the change in diagnostic code from DC 5260 to DC 5258 in granting a higher disability rating constitutes severance of a protected rating that violates 38 C.F.R. § 3.951.  See  JMR at 5.

Section 3.951(b) provides that a disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  The Veteran argues that his left knee 10 percent disability evaluation under DC 5260 is a protected evaluation and that the Board's award of a higher rating under a different diagnostic code (DC 5258) violates Section 3.951(b) as a severance of his evaluation under DC 5260.

As an initial matter, the simple change of a diagnostic code does not implicate the prohibition in section 3.951(b).  If it did, the Veteran's evaluation would not be protected at all.  The initial 10 percent evaluation under DC 5257-5010 was assigned effective 1991, but, assuming a change in diagnostic code constitutes severance, it was severed in 2004 when the diagnostic code was changed to DC 5260.  The rating under DC 5260 has been in effect for less than 15 years, so would not be protected by section 3.951(b) if a change in the diagnostic code alone constitutes severance.

Therefore, the change in diagnostic code from DC 5260 to DC 5258 is not necessarily a severance; instead the question is whether the rating under DC 5258 is for a different disability.  Here, the Veteran was granted a 10 percent rating effective November 1991 for a left knee condition described in the rating as "post-operative residuals left knee injury with traumatic arthritis."  See September 1992 Rating Decision.  His current 20 percent rating is for a left knee disability described as "post-operative residuals left knee injury with traumatic arthritis."  See March 2016 Rating Decision.  The claim that resulted in the increased rating was not for a new disability, but for an increase in his already service-connected "post-operative residuals of left knee injury with traumatic arthritis."  See March 2009 Veteran Statement ("Degenerative Arthritis.  These conditions has [sic] gotten worse since my last evaluation."); August 2015 VA Form 9 ("post-operative residuals left knee injury w/ traumatic arthritis should be rated higher").  The Veteran has not been granted service connection for any other left knee condition, so the initial rating under DC 5257-5010, the continued rating under DC 5260, and the current 20 percent rating under DC 5258 are all for the same disability.  Section 3.951(b) speaks in terms of "a disability" rather than in terms of a diagnostic code or a particular symptomatology, so by its plain terms it would seem not to apply to an increased rating for a left knee disability consisting of post-operative residuals with traumatic arthritis.

The Veteran argues, however, that, as used in section 3.951(b), "a disability" refers to the underlying disease process.  See July 2017 Brief of Appellant at 7.  Specifically, he alleges that the Veteran really has two disabilities of the left knee:  traumatic arthritis with painful motion on the one hand and dislocated semilunar cartilage on the other.  He cites Murray v. Shinseki, 24 Vet.App. 420, 426 (2011), for the proposition that "by switching the DC to 5258....[the Board] necessarily reduced the protected disability rating for arthritis with painful motion...to zero."  See July 2017 Brief of Appellant at 7.  The Veteran concludes that the 10 percent rating for traumatic arthritis must be protected and he should be awarded a second rating under DC 5258 for the effects of the semilunar cartilage.

The Veteran's reasoning is unpersuasive.

In Murray, the veteran had been service-connected for a left knee injury rated under DC 5257 (for recurrent subluxation or lateral instability) as 10 percent disabling since 1983.  24 Vet.App. at 421.  The veteran filed a claim for an increased rating for his residuals of a knee injury in November 2001.  The claim was denied and appealed.  During the pendency of the appeal, the 10 percent rating for residuals of a knee injury became protected under section 3.951(b).  At his April 2005 hearing, the veteran raised a new claim for benefits for left knee arthritis.  A VA examiner opined that the Veteran had developed left knee arthritis that was "causally related" to his service-connected knee disabilities.  The regional office partially granted the claim "by labeling his arthritis a residual of his in-service left knee injury" and replacing the previously assigned DC 5257 (recurrent subluxation or lateral instability) with a 10 percent rating under DCs 5260 and 5261 (limitation of flexion and extension, respectively).  The veteran appealed to the Board.  Most pertinently, the Board declined to award a disability rating under DC 5257 in addition to the 10 percent rating under DCs 5260 and 5261, which rating was based on painful motion, because "the objective evidence does not show instability or subluxation of the left knee."  Id. at 422.

The Court in Murray reversed the Board because the 10 percent rating under DC 5257 was for recurrent subluxation or lateral instability and "did not include the effects of arthritis."  Of particular importance, one of the factual bases for the Board's decision not to continue a rating under DC 5257 was that the examinations established that the veteran "no longer suffered from left knee laxity."  Id. at 425.  The Court held that "a current examination cannot act to reduce a protected disability rating where the symptoms upon which the disability rating was based are no longer present."  Id.  An important aspect of the decision is that the veteran in Murray had increased symptoms due to previously unrated arthritis and he was not awarded any additional compensation for his increase in overall disability.  Id. at 427-28.

In this case, the Veteran did not request and has not been awarded service connection for any new disability, but requested an increased rating for his post-operative residuals of a left knee injury with traumatic arthritis.  The new symptoms, as reported by the Veteran, included locking, increased stiffness, and increased pain.  As explained in detail above, and unlike in Murray, the new symptoms (locking, increased pain) that meet or more closely approximate the criteria for a rating under DC 5258 are overlapping with the symptoms upon which the protected rating under DC 5260 was based.  In Murray, the protected rating was based on recurrent subluxation or lateral instability and the rating under a new diagnostic code was based on limitation of motion (painful motion) which was not duplicative or overlapping of the previously rated condition/symptoms, so pyramiding concerns were not implicated.  In other words, Murray involved two different ratings involving wholly separate symptomatology (subluxation/laxity versus painful motion) due to separately service-connected processes (laxity of the ligaments versus arthritis of the joint) whereas this case involves overlapping symptomatology (limitations on motion and pain) due to a single service-connected disability (post-operative residuals of a knee injury with traumatic arthritis).  Murray is inapplicable to this case because the symptoms justifying ratings under two different diagnostic codes were neither duplicative nor overlapping.

Another distinguishing factor is that, in Murray, the veteran lost his protected rating for laxity and was assigned a new rating for a separately service-connected condition, i.e., arthritis.  Here, the Veteran has been granted an increased rating for symptomatology of a single service-connected left knee disability that includes limitation of motion (temporary locking and non-temporary limitation on full motion) and pain.  In Murray, the veteran lost a 10 percent rating for laxity and gained a 10 percent rating for limitation of motion, so he was awarded no additional compensation despite new and entirely separate symptoms.  Here, the Veteran has been awarded an increased rating for increased symptoms that include a more serious limitation on motion (locking) and reports of increased pain.

In other words, this Veteran has new and increased symptoms (overlapping with the old symptoms) for which he has been awarded additional compensation, while in Murray the Veteran had new and entirely different symptoms for which he received no additional compensation, but only a change in diagnostic code.  Moreover, the decision not to award additional compensation in Murray was impermissibly based on a factual finding that the symptoms on which the protected rating was based were no longer present.  That is decidedly not the case here.  The Veteran has been awarded additional compensation explicitly based on the Board's finding of an increase in the symptomatology which justified the protected rating when it was originally granted (limitation of motion due to pain).

To put it succinctly, the Veteran has been awarded additional compensation for increased symptomatology of the originally service-connected disability that is duplicative or overlapping with the symptomatology upon which the protected rating was based.  Murray is inapposite because the protected rating in that case for laxity was severed due to a finding that those symptoms no longer existed and the 10 percent rating assigned for a separately service-connected condition that manifested in symptoms that were not duplicative of or overlapping with the previously rated laxity.

There is nothing in section 3.951(b), the regulations, or the case law that indicates pyramiding is permitted after a rating has been in place for 20 years.  That is the result the Veteran requests here.  His contention is akin to arguing that, if his 10 percent rating under DC 5260 became protected and his symptoms increased in severity to, for example, ankylosis which warranted a rating 30 percent rating under DC 5256, he would be entitled to the original 10 percent rating under DC 5260 and an additional 30 percent rating under DC 5256.  See July 2017 Brief of Appellant at 5 (indicating that DC 5258, DC 5256, and DC 5260 each compensate for symptoms of a different type, respectively temporary episodes of freezing of the joint, permanent episodes of freezing of the joint, and limitation of motion less than freezing of the joint, such that pyramiding concerns are not raised by separate ratings under each of them) and at 7 (suggesting that switching diagnostic codes "necessarily reduce[s] the protected disability rating").  His position is untenable.  The rule against pyramiding applies to protected ratings.  Where any of the new/increased symptomatology (which includes both the limitations of motion and pain in this case) is duplicative or overlapping with the symptomatology upon which the protected rating is based, two separate ratings should not be assigned.  

Instead, it is proper to award the highest rating that compensates the Veteran for the increased symptoms.  This award for the protected disability and its increased symptoms can be made under a single, diagnostic code that best describes the symptoms and maximizes the benefits for the Veteran, even if the diagnostic code is different from the diagnostic code on which the original, protected disability was rated.  38 C.F.R. §§ 4.1 ("emphasis upon the limitation of activity imposed by the disabling condition"); 4.7 ("the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating"), 4.14 ("Disability from injuries to the...joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.").  The Board has done that by increasing the Veteran's protected rating from 10 percent to 20 percent under a diagnostic code that, like the diagnostic code under which he was previously rated, includes the relevant symptoms (locking, pain, and effusion).

Conclusion

Evaluating the Veteran's left knee disability as 20 percent disabling under Diagnostic Code 5258 is the most advantageous and appropriate rating for the left knee disability at this time.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

The evidence is not in equipoise, but is against any higher rating.  Accordingly, entitlement to a rating higher than 20 percent for the Veteran's service-connected post-operative residuals of a left knee injury with traumatic arthritis is denied.


ORDER

Entitlement to a disability rating in excess of 20 percent for post-operative residuals of a left knee injury with traumatic arthritis is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


